Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
FOREIGN PRIORITY
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Russian Federation on 7/9/2020. It is noted, however, that applicant has not filed a certified copy of the Russian application as required by 35 U.S.C. 119(b).

The claimed design is allowable over the prior art of record. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Pratt whose telephone number is 571-272-2145.  The examiner can normally be reached on 5:00 - 1:00 MT M - F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on (571) 272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Please note that, at this time, the examiner is prohibited from initiating or returning international telephone calls. If applicant wishes to communicate by telephone, the examiner may be reached by email to arrange a time for applicant to initiate the telephone interview: michael.pratt@uspto.gov. The merits of the application may not be discussed via email unless an appropriate authorization for email communication is placed in the U.S. application file at the USPTO. Replies to office actions may not be sent via email. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please see MPEP 502.03 II (Article 5) for more details.
Discussion of the Merits of the Case
In any application not prosecuted by the inventor, a Power of Attorney (POA), filed with the USPTO in the specific case, is required whether or not attorney for the applicant has POA authority in a foreign IP office. Only US registered Practitioners (not foreign attorneys) may represent applicants before the USPTO. Legal entities must be represented by US registered Practitioners. Examiner may not discuss the merits or specifics of a case without a proper POA on file.

When Responding to Official USPTO Correspondence:
When responding to an official correspondence issued by the USPTO, including refusals, Notice of Allowances, or Notice of Abandonments, please note the following:
 
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
•	Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
•	https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
•	Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
•	Mailing should be done sufficiently in advance to ensure the USPTO receipt prior to reply period expiration
•	Facsimile to the USPTO's Official Fax Number (571-273-8300) (Do Not Fax Formal Drawings)
•	Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
For additional information regarding responding to office actions see: 
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
 
Note that correspondence received will appear in Public PAIR, which may be viewed by the applicant at:
https://portal.uspto.gov/pair/PublicPair



	

/MICHAEL A. PRATT/
Primary Examiner, Art Unit 2914